Case 1:19-cr-10040-JTF Document 211 Filed 04/19/21 Page 1 of 2                       PageID 2827




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )       Cr. No. 1:19-cr-10040-JTF
                                                )
ALEXANDER ALPEROVICH, M.D.                      )


                           MOTION TO CONTINUE REPORT DATE


         Comes the defendant, Alexander Alperovich, M.D., through counsel, and respectfully

moves this Court for a continuance of the report date in this matter currently scheduled for April

21, 2021, at 9:00am [Doc. 207].

         In further support, the following is stated:

         (1)    On February 22, 2021, a report date was held before the Court in which scheduling

issues were addressed [Doc. 206]. The Court set a separate report date for Dr. Alperovich to be

held on April 21, 2021 at 9:00am, given that the parties represented it is anticipated that a

negotiated resolution will be reached as to Dr. Alperovich. Id.

         (2)    Defendant, through undersigned counsel, is still in the process of finalizing the

language on a plea agreement and requests a continuance of this report date to allow the parties

additional time to finalize the language of the agreement. This week, counsel for the government

is in trial in another matter in Memphis. The parties anticipate finalizing the plea agreement

language on or before the end of next week, recognizing that counsel for the government is in trial.

The parties request the report date be continued to April 30, 2021, if that date is convenient for the

Court.
Case 1:19-cr-10040-JTF Document 211 Filed 04/19/21 Page 2 of 2                       PageID 2828




       (3)     Defense counsel is authorized to represent that counsel for the government does not

oppose a continuance of the report date.

       (4)     This motion is not made for the purpose of procrastination or unreasonable delay

in this matter or some other improper purpose, but rather so that counsel may provide the defendant

with the effective assistance of counsel to which he is entitled, that the defendant receive zealous

representation, and to allow counsel to engage in pretrial negotiations concerning resolution. See

18 U.S.C. § 3161(h)(7)(B); Tenn. Sup. Ct. R. 8, Rules of Prof. Conduct; U.S. Const. Amend. VI.

                                       Respectfully submitted,

                                       RITCHIE, DILLARD, DAVIES & JOHNSON, P.C.

                                       /s/Stephen Ross Johnson
                                       STEPHEN ROSS JOHNSON, TN BPR #022140
                                       606 W. Main Street, Suite 300
                                       Knoxville, TN 37902
                                       (865) 637-0661
                                       johnson@rddjlaw.com


                                       MASSEY MCCLUSKY MCCLUSKY & FUCHS

                                       /s/William D. Massey
                                       WILLIAM D. MASSEY, TN BPR #009568
                                       3074 East Street
                                       Memphis, TN 38128
                                       (901) 384-4004
                                       w.massey3074@gmail.com

                                       Attorneys for Alexander Alperovich, M.D.

                                 CERTIFICATE OF SERVICE
        I hereby certify that on April 19, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
Parties may access this filing through the Court’s electronic filing system.
                                               s/Stephen Ross Johnson



                                                  2
